■ The employer and its insurance carrier have appealed from an award in claimant’s favor. Claimant entered the employ of his employer on April 24, 1939. About a week later he contracted dermatitis venenata, an occupational disease. The disease became progressively worse until October 19, 1939, when claimant became disabled. At the time claimant’s disability began October 19, 1939, his employer was insured by the Associated Indemnity Corporation, the appellant. Coverage by this carrier began on September 9,1939. Prior to this date, and in May, 1939, when the disease was contracted, the employer was covered by the State Insurance Fund. The appellants contend that the award should be charged against the carrier who insured the employer at the time the disease was contracted. The award was properly made against appellants, including the carrier which insured the employer at the time claimant’s disability began. (Workmen’s Comp. Law, § 38; Matter of Larkow v. Standard Mirror Co., 251 App. Div. 762.) Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, HefEernan and Foster, JJ.